U.S. Department of Justice
Federal Bureau of Prisons
PROGRAM STATEMENT
OPI
RSD/NRB
NUMBER
5300.22
DATE
November 7, 2016

Volunteer Services

/s/
Approved: Thomas R. Kane
Acting Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
To prescribe guidelines, policy, and procedures pertaining to volunteerism and the use of
volunteers in Bureau facilities.
This Program Statement applies to all individuals and organizations providing services to the
BOP without compensation, except those who are providing services pursuant to a pre-existing
contract or obligation (e.g., contractors, consultants, interns, or maintenance or service
providers).
The Bureau recognizes involvement of volunteers from the community is vital to both inmates
and staff, and encourages their use in all facilities. Volunteers provide an array of services −
from one-on-one intensive mentoring and structured program and service delivery to transition
support in the institutions, Residential Reentry Centers (RRCs), and into the post-release phase.
a. Summary of Changes. This policy has been extensively revised. Changes are noted section
by section.
Policy Rescinded
P5300.20
Volunteers and Citizen Participation Programs (6/1/99)
OM 004-2014 Guidelines for Background Clearance of Volunteers (7/31/14)

Program Objectives have been revised. Objective 2 now reads, “Volunteers and staff will be
trained in all aspects of volunteer services with an emphasis on security procedures and
preparation of offenders for reentry.”
Definitions (new). Volunteers and non-volunteers are defined for clarification. Volunteers may
not serve as both a volunteer and contractor. Bureau staff may not serve as volunteers in the
Bureau of Prisons.
Classification. Defines Level I and Level II volunteers.
Types of Volunteers (new). Defines the roles of program, administrative, transitional,
mentoring, and visitation volunteers.
Communications Among Volunteers, Inmates, Former Inmates, Ex-Offenders, and Inmate
Families (new). Defines appropriate professional contact and approved means of volunteers’
programming contact with inmates through telephone, email, regular mail, and other identified
electronic communications. A new section on Contact Monitoring explains the new
Transitional/Mentor Volunteer Contact form (BP-A1068) and procedures for its use.
Program Management (formerly Responsibilities). Defines the roles of National Reentry
Affairs Branch (NRB), Regional Reentry Affairs Administrators (RAA), and Reentry Affairs
Coordinators (RAC). The roles of the Program Manager and Mentor Coordinator are added. A
new table defines the role of the RAC and Program Manager regarding volunteers and their
documentation. Definitions for types of volunteer documentation/forms are added. There are
several name changes: Volunteer Management Branch is now the National Reentry Affairs
Branch; Regional Volunteer Administrator is now the Regional Reentry Affairs Administrator;
Institution Volunteer Coordinator is now the Reentry Affairs Coordinator.
Recruitment. IVC Work Hours is renamed RAC/MC Work Hours for Volunteer Activities.
(RAC/MC: Reentry Affairs Coordinator/Mentor Coordinator).
Background Investigations and File Management. Includes a chart that defines Level I and II
background clearance requirements and explains clearance procedures. A Name Check is
recognized as a form of fingerprint clearance if fingerprints are rejected twice through the Civil
Applicant System (CAS). A national automated volunteer system has been added. All
volunteers (Level I and II) will be entered into the system.
A subsection on National Automated Volunteer System and Processing of Volunteers has been
added. Level I volunteers will be processed using the national automated volunteer system.

P5300.22

11/07/2016

2

Volunteers whose services are discontinued may not be considered for future volunteer service at
any BOP location.
The Records subsection explains record maintenance for Level I and II volunteers. Attachment
A defines the content of an Official Volunteer File.
Multi-Institution Volunteers. Volunteers are required to attend initial and refresher training at
only one institution. The correctional services component of volunteer training covers all
security levels. Prior to volunteers beginning service at subsequent facilities, the program
manager must provide an institution-specific orientation to augment initial or refresher training.
Ex-Offenders. For the purposes of this Program Statement, ex-offenders are defined as former
inmates who have completed their term of supervision, if applicable. Before providing volunteer
services, the ex-offender must have a documented period of at least three years of crime-free
conduct after release. The RAC will also check with the Special Investigative Supervisor/Agent
(SIS/SIA) to ensure there are no STG assignments or concerns.
Security, Badging, and Sign-In Procedures (formerly Institution Security). Level I
Volunteers enter the institution via a memo signed by the Warden or designee that is coordinated
by the program manager. Copies are provided to the Control Center, Front Lobby Officer, and
other designated areas, as well as to the RAC. The program manager monitors the number of
visits to ensure it does not exceed Level I requirements.
For Level II visitation volunteers, a memo signed by the Warden or designee is distributed to the
Control Center, Front Lobby, and other designated areas by the program manager to identify
inmates being visited.
A Moderate Background Investigation (MBI) clearance is required for volunteers with
unescorted badges.
The national automated volunteer system is used to create and number volunteer badges. A
roster is generated by the RAC quarterly or as changes occur from the automated volunteer
system to account for and control badges. The roster is provided to Correctional Services for
accountability. Excess pink and blue badge paper is accounted for to ensure compliance with the
Program Statement Correctional Services Manual.
Two badges are created for each volunteer. One may not be removed from the designated
Correctional Services area. The other will be worn in an easily visible place while the volunteer
is in the institution. The front side has the volunteer’s picture, first initial and last name,
department to be visited, date of expiration, and authorized signature. The reverse side has the

P5300.22

11/07/2016

3

volunteer’s first and last name, institution and department to be visited, issue date, expiration
date, and authorized department/areas.
Procedures for laminating and embossing badges now adhere to the Correctional Services
Manual. Badges are removed from designated areas when volunteers become inactive, are
pending service discontinuation, or whose services are discontinued.
Training. Defines training for RACs, MCs (Mentor Coordinators), RAAs, and volunteers.
Within the first year RACs and RAAs receive at least 20 hours of initial standardized training
developed nationally. MCs receive 8 hours of standardized training developed nationally.
RAAs ensure training is provided to the RACs. The NRB ensures training is provided to RAAs.
The Chaplaincy Services Administrator is responsible for MC training.
Level I volunteers are required to complete the Notification to Visitor (BP-A0224) and Level I
Volunteer Application/Training (BP-A1070) coordinated by the program manager, as well as
training by supervisory staff regarding Sexually Abusive Behavior Prevention and Intervention
Program once a year.
Initial training for Level II Volunteers is 4 hours of program area and orientation training using
the nationally standardized volunteer services training. Level II volunteers serving as mentors or
providing transitional volunteer services must also attend an additional 2-hour nationally
standardized training segment.
Level II Volunteers receive 2 hours of annual training, which supplements initial orientation
training. Annual training must be completed no later than the quarter following the anniversary
of their latest training date.
Additional training for volunteers in a mentor role is taught by MCs at locations where this
position exists, or RACs if MC positions are not authorized.
Supervisory staff from Correctional Services, Executive Staff, Computer Services, Religious
Services, and appropriate program managers conduct training segments, documented on the new
Volunteer Training Agenda form, BP-A1067.
RACs maintain volunteer training documentation, including volunteer sign-in sheets and the
Volunteer Training Agenda, for 3 years.
Financial Reimbursement. Removed from the policy.

P5300.22

11/07/2016

4

Recognition of Volunteers (formerly Incentive Awards). Updated to provide direction
regarding the provision of meals/refreshments and the use of non-authorized funds and resources
for recognition events.
Communications and Publications. Removed from the policy.
Discontinuation of Volunteer Services. Prior to the discontinuation of a volunteer’s service for
any reason, the RAC/MC, along with the program manager and Associate Warden, consult with
the Warden and RAA. Procedures for discontinuing a volunteer’s service have been revised.
Volunteers whose services are discontinued from any BOP institution or facility may not be
approved or reinstated for service at any BOP location. Procedures for discontinuing a
volunteer’s service at the regional and Central Office level have been added.
Staff Volunteerism. Removed from the policy.
Inmate Volunteerism. Revised.
Institution Supplement. The institution submits the supplement to the RAA for review. It
includes:
■ Budgeting of volunteer services.
■ Designation of signatory authority within executive staff for badges and entrance
memorandums.
■ Security of volunteer badges and files.
■ Site and frequency of mentoring sessions.
■ Training procedures for Health Services volunteers, if applicable.
b. Program Objectives. The expected results of this program are:
■ Volunteers will have opportunities to participate in and enhance Bureau programs.
■ Volunteers and staff will be trained in all aspects of volunteer services, with an emphasis on
security procedures and preparation of offenders for reentry.
■ Volunteers will be recognized for their contributions and accomplishments.
2. DEFINITIONS
a. Volunteers. For the purposes of this Program Statement, volunteers are private citizens who
provide a variety of gratuitous services to the Bureau of Prisons. Gratuitous services are
uncompensated services that would otherwise not be performed by a paid Government worker.
Per 31 U.S.C. Section 1342, the Federal Government is not permitted to accept voluntary

P5300.22

11/07/2016

5

services that are not pursuant to a prior contract or under an advance agreement that they will be
gratuitous. The gratuitous services agreement under which the services are performed must
state, among other things, that the volunteers waive all claims to financial reimbursement or
compensation from the Bureau for their services, time, or expenses. The gratuitous service
agreement should be entered into before the services are provided.
Volunteers are ordinarily any adult 18 years of age or older (except at high security and
administrative institutions where volunteers must be at least 21 years of age).
Volunteers cannot serve as both a volunteer and contractor in the Bureau.
Bureau staff may not serve as volunteers at any facility housing Bureau inmates except in limited
circumstances not involving one-on-one contact with inmates (e.g., choirs). These activities
must be approved by the Warden (Bureau institutions) or branch administrator (contract
facilities).
b. Non-Volunteers − Government Providers. A number of Federal, state, and local
government agencies provide services to inmates that are part of these agencies’ duties; for
example, the Social Security Administration, Department of Veterans Affairs, Department of
Labor, state workforce departments, etc. These providers are not considered volunteers.
Non-Federal providers or Federal providers without Federal Government credentials must
complete an NCIC Check (BP-A0660). The Warden approves their entry into the institution via
memo for each entrance into the institution, which is kept on file with the NCIC by the program
manager for a period of three years.
3. CLASSIFICATION
a. Level I Volunteers. Authorized to perform a service four days or less per year for an
institution or administrative office. These volunteers will receive general training; however, they
are not badged.
b. Level II Volunteers. Authorized to perform a service more than four days per year for an
institution or administrative office. These volunteers receive a badge and are required to attend
volunteer and/or mentor training.
4. TYPES OF VOLUNTEERS
Volunteers can be specifically approved to provide several different types of services, such as
mentoring, visitation, and assistance with transitional needs or resources, as well as programs or

P5300.22

11/07/2016

6

activities associated with the needs of a specific department. However, the BOP prohibits the
use of volunteers to deliver health care. The delivery of health care is defined as the clinical
assessment, diagnosis, treatment, and education of inmates regarding their medical, dental,
mental health, or nursing treatment plan. Institutions may use volunteers to present health
promotion/disease prevention educational sessions or nationally standardized self-help programs
(e.g., Alcoholics Anonymous) if the institution’s sponsoring department determines the volunteer
has the requisite health education training and experience, and the educational materials are
reviewed for accurate and ethical content. If volunteers are used to present health education
sessions, local procedures must be developed for selection, training, staff supervision, facility
orientation, and a definition of tasks, responsibilities, and authority that is approved by the health
authority (Health Services Administrator or Chief Psychologist).
All volunteers need to be specifically approved for the type of service they are performing as
outlined below. For each type of service being performed they are required to be supervised by
an appropriately specified department head or program manager. Therefore, a volunteer may
receive supervision/program management by more than one staff member if engaged in several
types of volunteer services.
a. Program. Volunteers may provide structured activities, seminars, workshops, and classes
that support institutional programs and needs; for example, volunteers providing religious
services to authorized faith groups. They are under the direction of a program manager. The
program manager determines the instructional schedule of the volunteer and identifies the
inmates who participate in the program/activity.
b. Administrative. Volunteers who provide support to the Bureau of Prisons’ Central and
Regional Offices.
c. Transitional. Volunteers must be processed as Level II. They may be engaged to
concentrate on services and resources inmates will need in preparation for and during their
transition back to the community. These volunteers may work with inmates and their families on
post-release planning services such as transportation, housing assistance, employment, benefits,
faith-based support, and other reentry-related needs. They must document any external contacts
using the Transitional/Mentor Volunteer Contact Form (BP-A1068). Volunteers may work with
multiple inmates.
d. Mentoring. Volunteers must be processed as Level II. They concentrate on personal
development of individual inmates. This usually occurs one-on-one; however, due to the
geographic isolation of some facilities, the availability of mentors is limited. If a sufficient
number of mentors is not available for one-on-one mentoring, one mentor may provide
mentorship to a group of inmates with the program manager’s and Warden’s approval. Mentor
relationships ordinarily begin while an inmate is incarcerated and continue following release.

P5300.22

11/07/2016

7

Sessions for mentors and assigned inmates are scheduled in conjunction with the program
manager and in a manner that does not conflict with authorized visiting procedures. Days, times,
and locations of mentoring sessions are at the Warden’s discretion, as appropriate for the
institution’s security level.
e. Visitation. Volunteers providing visitation services meet one-on-one with inmates in the
visiting room during normal visiting hours. Visits will be supervised by the Visiting Room staff.
The RAC serves as program manager for visitation volunteers.
Approved visitation volunteers are provided a pen or pencil and blank paper upon request for
taking notes, unless the Warden has established local procedures prohibiting this practice. The
program manager coordinates the availability of these items. Visitation volunteers are
authorized to visit specific inmates who have been pre-arranged prior to their visit (at least two
weeks in advance). There is no limit to the number of visitation volunteers or inmates who may
be seen; however, inmates are seen one at a time.
5. COMMUNICATIONS AMONG VOLUNTEERS, INMATES, FORMER INMATES,
EX-OFFENDERS, AND INMATE FAMILIES
Only mentoring and transitional volunteers who are approved to communicate with inmates,
former inmates, ex-offenders, and inmate families (as defined for Bureau visiting purposes) may
have program-related contact regarding the inmates to whom they have been assigned. They
may also have program-related contact regarding the inmate’s personal or spiritual growth,
preparation for release, and through the transition process for reintegration in the community.
Program-related contacts include liaison with local organizations that have the potential to
provide assistance.
Contacts must be professional in nature – that is, activities related to a specific program area or
that provide specific reentry assistance, which:
■ Assist with specific program content or reentry needs identified through the inmate’s
assessment.
■ Coordinate resources related to a program or reentry need.
■ Obtain information from or coordinate with an inmate or family member related to program
content or reentry need.
Volunteers may use appropriate materials, which are subject to Front Entrance procedures and
approved in advance by the program manager before distribution to a specific inmate or the
inmate population. Inmates can also bring program-related supplies and materials to a mentoring

P5300.22

11/07/2016

8

or reentry/transitional planning session with prior review by and approval of the program
manager.
a. Methods of Contact. The Volunteer shall make a written request for approval of telephone
calls and correspondence communication with an inmate through the program manager. The
program manager will submit the request to the SIS department for approval. The program
manager will notify the volunteer if the communication is approved/disapproved. However, if
the volunteer fails to request approval of communication with an inmate, his/her services can be
discontinued. Approved types of contact include telephone, email, regular mail, and other
identified electronic communications. Three-way calls are prohibited. Mail, publications, and
enclosures must comply with the Program Statements Correspondence and Incoming
Publications. Program managers may arrange video teleconferencing (if available) to facilitate
needed contact between the inmate and volunteer.
b. Contact Monitoring. Phone calls and correspondence within the institution are subject to
monitoring and other agency screening procedures. Certain categories of inmates receive
enhanced monitoring. All telephone, electronic, and written communication between an
incarcerated inmate or family member and a volunteer must be documented using the
Transitional/Mentor Volunteer Contact Form, BP-A1068, provided by the program manager to
the volunteer. In-person contact with family members and volunteers must also be documented
on this form. These forms are submitted by the volunteers to the program managers at least
monthly, or as otherwise determined by the program manager. The program manager maintains
these forms for a period of five years. A Release of Information Consent (BP-A0192) must be
signed by the inmate before any family/community contact and placed in the program manager’s
file. Visitation volunteers’ contact with inmates outside the visiting room is limited to notifying
inmates of scheduled visits by postcard and sending appropriate postcard greetings for holidays
and birthdays to inmates they are visiting. There is no need to record this approved
communication.
6. PROGRAM MANAGEMENT
a. National Reentry Affairs Branch (NRB). Located in the Reentry Services Division, Central
Office, the NRB coordinates policy development and provides direction for volunteer services.
The NRB also serves as the Bureau’s liaison to agencies, organizations, and programs focusing
on volunteer services for the inmate population.
b. Regional Reentry Affairs Administrators (RAAs). The RAAs provide guidance in the
following areas to institution Reentry Affairs Coordinators (RACs):
■ Data collection.

P5300.22

11/07/2016

9

■
■
■
■

Networking.
Recruitment.
Technical assistance.
Training.

c. Reentry Affairs Coordinators (RACs). The RACs manage volunteer services at the
institution, including local recruitment, clearance and security compliance, training, file
management, and recognition of volunteers.
The RAC works with program managers and the Affirmative Employment Committee to recruit
volunteers who meet the needs of the inmate population. The RACs are supervised by a
designated Associate Warden and will be notified at the time of position acceptance and when
supervision changes occur.
d. Mentor Coordinators (MCs). MCs work with the RAC, mentor program managers,
chaplains, and other pertinent staff to develop resources to fulfill inmate mentoring services.
e. Program Managers. A program manager is defined as the department head or designee
responsible for the program or service being provided by volunteers. The program manager is
responsible for:
■ Maintaining a log to identify the names of the volunteer(s), date(s), and type(s) of service or
activity performed.
■ Overseeing the volunteer and the volunteer’s program, including any necessary scheduling,
tracking, and documentation.
■ Ensuring the volunteer’s needs are met and the volunteer complies with institution policies.
■ Coordinating with the RAC to ensure volunteers complete initial and refresher training as
needed.
■ Ensuring the volunteer candidates complete all required clearances and documentation per
the chart below.
The following table identifies the role of the Reentry Affairs Coordinator (RAC) and program
manager regarding volunteers and their documentation:

P5300.22

11/07/2016

10

Distribution of Duties Chart – RACs and Program Managers
Official Volunteer File Documentation/Duties

RAC

Volunteer Checklist (BP-A0578)
Application for Volunteer Service (BP-A0580) or
Level I Volunteer Application/Training Form (BPA1070)
Volunteer Interview Summary (BP-A0585)
Letters of Endorsement or Reference as appropriate
Professional Credentials/License, if applicable
Credentials of Religious Volunteer (BP-A0777) , if
applicable
Certification for Release of Information
(BP-A0673)
NCIC Check (BP-A0660)
NCIC (National Crime Information/NLETS and Wants
Check) Results
Fingerprint (FD-258)/CJIS Name Check Request (BPA1069)/Results and Non U.S. Citizen Name Check
(BP-A1071)/Results
Volunteer Training Coordination

X

Volunteer Training Agenda (BP-A1067)
Volunteer Gratuitous Service Agreement and
Training Certification (BP-A0483)
Volunteer Training Affirmation (BP-A1066)
Acknowledgement of Receipt of Standards of
Employee Conduct (BP-A0165)
Information Security Awareness Training
Certification/Non-disclosure Agreement
Waiver of Escort and Supervision - Volunteers
(BP-A0484), if applicable
National automated volunteer system
Moderate Background Investigation (MBI)
paperwork, if applicable
Tracking/maintaining documentation of volunteer
hours and duties regarding programs
Processing of badges and accountability of badge
paper
Notification of Approved Volunteers
Release of Information Consent (BP-A0192),
if applicable
Transitional/Mentor Volunteer Contact Form (BPA1068)

P5300.22

11/07/2016

Program Manager

X

X
X
X
X
Completes form and submits to RAC.
Completes form and submits to RAC.
Runs NCIC.
X

X

Attend training with departmental
volunteers.

X
X
X
X
X
Completes form and submits to RAC.
X
X

Responsible for all fees.
X

X
RAC notifies program
manager OVF complete and
badge is approved.

Program manager notifies the volunteer
of approval to provide service.
X
Program manager coordinates completion
of the form with the volunteer and
submits form to RAC for filing in OVF.

11

Recognition of Volunteers

Discontinuation of Volunteer Services

Memos to CEO and program
managers, invitations to
volunteers and guests,
coordination of special
recognition event.
Generate dismissal letter to
send to volunteer, copy of
dismissal letter sent to RAA,
remove volunteer from
national automated
volunteer system, remove
badges from control.

Program managers will attend the
recognition event. If the PM is a
bargaining unit member, attendance will
be highly encouraged.

Letter of Endorsement. A Letter of Endorsement is required if a volunteer is representing a
volunteer organization. The letter is to be written on the organization’s letterhead. The
organization sponsor must not have been in an unfavorable standing with any Bureau
component.
Letters of Reference. Required when a volunteer is not represented by an organization and is
volunteering on his/her own merit. The volunteer must provide two letters of reference from
non-family members, in good standing with the Bureau, who can attest to the skills, credibility,
and integrity of the volunteer based on an established relationship of at least 6 months. The letter
should include their contact information. The program manager will obtain these documents
prior to a volunteer providing services. New letters are required for badge renewal.
Waiver of Escort and Supervision – Volunteers (BP-A0484). Required for volunteers with
unescorted badges. The form is completed when an unescorted badge is initially requested. A
Moderate Background Investigation (MBI) clearance must be completed prior to volunteers
receiving an unescorted badge. A new form must be completed for unescorted badge renewal.
The program manager will ensure this form is completed for volunteers who are issued
unescorted badges.
Moderate Background Investigation (MBI). When a program manager determines a volunteer
needs access to sensitive information, he/she notifies the RAC. The RAC requests Human
Resources to initiate an MBI clearance. An MBI clearance is required for volunteers with
unescorted badges. The program manager is responsible for all costs related to the MBI
clearance.
Transitional/Mentor Volunteer Contact Form (BP-A1068). A volunteer having any programrelated contact with an offender’s family, ex-offender, or ex-offender’s family will complete this
form on a monthly basis. The volunteer submits the form to the program manager on a monthly
basis. The Program Manager ensures the RAC receives the form to file in the volunteer’s OVF.

P5300.22

11/07/2016

12

Credentials of Religious Volunteer (BP-A0777). This form is required for any level I or II
volunteer providing any type of religious service. He/she must have documentation reflecting
formal license, ordination, or endorsement from the respective faith community, along with two
letters of reference.
Release of Information Consent (BP-A0192). For any volunteer providing transitional or
mentor services, this form is completed by the inmate. It grants permission to the volunteer to
communicate with the inmate’s family/community. The form must be completed before the
volunteer has any contact with the inmate’s family or community on the inmate’s behalf. This
form is maintained in the volunteer’s OVF.
Professional Credentials/License. Required for any volunteer providing specialized services.
Maintaining volunteer documentation is the responsibility of the RAC. Assistance from a
program manager may be necessary when a volunteer needs to complete forms.
7. RECRUITMENT
The RAC and department heads, in conjunction with the Affirmative Employment Committee,
will develop a formal strategy and volunteer plan in accordance with a nationally standardized
format to recruit a volunteer workforce that meets the needs of the institution and inmate
population.
a. Recruitment Areas. Volunteers are normally recruited from the vicinity of the institution.
RACs/MCs and department heads will maintain contact with individuals from the community,
colleges and universities, public service, and religious organizations having an interest in
volunteerism, as well as the public at large.
The Community Relations Board (CRB) is also an excellent resource for institution programs
and initiatives. The RAC will advise the CRB of specific volunteer needs in the institution and
notify staff of volunteer opportunities within the community.
b. RAC/MC Work Hours for Volunteer Activities. Community outreach, volunteer
recruitment, and other related activities may occur outside normal working hours to promote
effective recruitment strategies, attend collaborative events, participate in community-based
networking events, and other related activities. The RAC and MC’s work hours may be adjusted
by request of the RAC/MC or supervisor in accordance with the Master Agreement. For
example, if an event is on Saturday, with the supervisor’s advanced approval, the RAC/MC may
split work hours between Saturday and an alternate day during that administrative work week.

P5300.22

11/07/2016

13

8. BACKGROUND INVESTIGATIONS AND FILE MANAGEMENT
a. Background Investigations. A background investigation will be conducted on all volunteers
as outlined in the chart below. The RAC or program manager, as applicable per the Distribution
of Duties Chart, ensures background investigation requirements are completed for each volunteer
prior to serving as a Level I or Level II volunteer. Level II volunteer candidates may attend
volunteer training prior to completion of the background investigation.
If a volunteer is serving at one or more institutions, training only has to be completed yearly at
one facility. When a volunteer serves at more than one facility, it is the responsibility of all the
serviced institutions to ensure the volunteer’s information is uploaded in the national automated
volunteer system, training requirements are met, and each institution maintains copies of all
necessary OVF forms, except at complexes where one centralized copy will be maintained.
The Warden determines the suitability of non-citizens to serve as volunteers. Non-citizens who
are approved as volunteers are subject to all background investigation requirements for the level
of service to be provided.
Background Clearance Requirements For Volunteer Service
Form/Requirement
Level I
Level II
Initial
Annual
Initial
Annual
5-Year
Application for Volunteer
Service
Volunteer Interview
Summary (BP-A0585)
Letter of Endorsement or two
Letters of Reference
(Both required for Religious
Volunteers)
NCIC (National Crime
Information/NLETS and
Wants Check) Results
MBI (if applicable)
NCIC Check
(BP-A0660)
Certification for Release of
Information (BP-A0673)
Acknowledgement of Receipt
of Standards of Employee
Conduct (BP-A0165)

P5300.22

11/07/2016

BP-A1070

BPA1070

BP-A0580

5-Year
BPA0580

X
X

X

X

X

X

X

X

X

X

X
X

X

X

X

X
X

X

X

X
or as
updated

X

14

Fingerprint Check (FD258)/Results or CJIS Name
Check Request (BPA1069)/Results and Non U.S.
Citizen Name Check(BPA1071)/Results )
Volunteer Gratuitous Service
Agreement Training
Certification Form
(BP-A0483)
Volunteer Training
Affirmation (BP-A1066)
Waiver of Escort and
Supervision (BP-A0484)
(if applicable)
Information Security
Awareness Training
Certification
Non-Disclosure Agreement
Credentials of Religious
Volunteer (BP-A0777)
(if applicable)
Professional Credentials/
License (if applicable)

X

X

X

X

X

X

X

X

X

X

X

X

X
X

X

X

X

X

X

(1) Level I. Required background clearance procedures are completed prior to the volunteer
being permitted entrance into the institution.
(2) Level II. Background investigations are ordinarily completed within 45 days from the date
the application is received. If this timeframe cannot be met, the RAC documents the reason in
the OVF. If clearance is not obtained within six months, the RAC provides a report to the RAA
for further resolution. However, badges may not be issued to Level II volunteers until all
clearances are obtained. While a volunteer is waiting for background clearance approval as a
Level II volunteer, he/she may serve as a Level I volunteer in accordance with Level I
requirements. However, visitation volunteers will not be limited to four visits per year while
pending background clearance, as long as other requirements are met; e.g., training.
All Level II volunteer applicants will be given two opportunities to obtain fingerprint clearance.
After two negative responses are received from the Civil Applicant System (CAS) due to
unreadable prints, a Name Check is conducted following standardized national procedures for
either U.S. citizens or non-U.S. citizens. These procedures are available on the Reentry
Sallyport page. If the fingerprint or Name Check reveals previous criminal activity that would

P5300.22

11/07/2016

15

compromise institution security as determined by the Warden, the volunteer application for a
Level II status will be denied. The volunteer may be granted Level I status by the Warden.
b. National Automated Volunteer System. The national automated volunteer system allows
users at institutions, regional offices, and the Central Office to enter demographic and other key
information regarding Level I and II volunteers. Requests for access to the system are made
through the RAA, who submits a help desk ticket.
RACs are responsible for entering active, inactive, and service discontinued for Level II
volunteers, as outlined in the system manual. A copy of the Training Manual can be accessed
via Sallyport.
c. Processing of Volunteers. Program managers provide Level 1 Volunteer Application/
Training (BP-A1070) information to RACs as appropriate, ordinarily at least 5 business days
prior to their planned activity. RACs ensure they enter information and check the discontinued
services Volunteer Section of the automated system to screen potential volunteers before
approval to serve as Level I or Level II volunteers. Volunteers whose services are discontinued
from any BOP institution or facility may not be approved for service at any BOP location and
will not be considered for future volunteer service. RACs maintain records for Level I
volunteers for data collection. Program Managers generate entrance memos for processing
Level I volunteers. RACs will receive a copy of the paperwork.
d. Records
(1) Level I. Program managers provide completed background and application documentation
to RACs. The RACs maintain records for Level I volunteers for three (3) years in a secure
cabinet. The contents include:
■
■
■
■
■
■

NCIC background clearance materials.
Level I Volunteer Application/Training (BP-A1070).
Letter of Endorsement or Reference.
Certification for Release of Information (BP-A0673).
Professional Credential/License (if applicable).
Credentials of Religious Volunteer (BP-A0777, if applicable).

(2) Level II. RACs maintain six-part Official Volunteer Files (OVF) containing records and
training documents relative to each Level II volunteer in a secure cabinet. The contents of the
OVF must be maintained per Attachment A.

P5300.22

11/07/2016

16

The institution or administrative office must retain the OVF for volunteers who have been denied
or discontinued from service for three years and then destroy it. For volunteers in inactive status,
the file is maintained for three years past the date placed in inactive status and then destroyed.
9. MULTI-INSTITUTIONAL VOLUNTEERS
Individuals may serve as volunteers in more than one institution. Background investigative
information for multi-institutional volunteers is shared with all facilities desiring to use the
volunteer.
All investigation components must be completed before the volunteer may serve, including a
cross-reference with the national automated volunteer system to ensure he/she has not been
discontinued or is pending discontinuation from service at another location.
An OVF is maintained at all institutions or centralized at a complex using the volunteer’s
services.
The volunteer is required to attend initial and refresher training at only one institution. The
correctional services’ component of volunteer training will cover all security levels. Prior to a
volunteer beginning service at subsequent facilities, the program manager is required to provide
an institution-specific orientation to augment the initial or refresher training.
Training documentation for all sessions is shared with the other institution(s) for which the
volunteer provides services.
10. EX-OFFENDERS
Programs can often be enriched by the contributions of ex-offenders who share their experiences
and personal progress. Wardens may approve ex-offenders convicted of felony offenses in any
jurisdiction to serve as volunteers.
In addition to meeting the requirements for training and background investigations, the RAC will
ensure the following are completed before an ex-offender may be approved to serve as a
volunteer:
■ Documented period of at least three years of crime-free conduct after release and has
completed any term of supervision, if applicable.
■ Check to ensure the ex-offender has no separatees within the institution.
■ Check with the Special Investigative Supervisor/Agent to ensure there are no Security Threat
Group assignments or concerns.

P5300.22

11/07/2016

17

Ex-offenders cannot be granted waivers from any training or investigative requirements, nor are
they admitted to Protective Custody Units or special management units of any type. Exoffenders must not be granted waivers for unescorted status or passes.
11. SECURITY, BADGING, AND SIGN-IN PROCEDURES
a. Sign-In Procedures. Level I volunteers are approved to enter the institution via a memo
signed by the Warden or designee, coordinated by the program manager. Approval shall not be
granted until the background clearance requirements for volunteer services are met. Copies
should be provided to the Control Center, Front Lobby Officer, and other designated areas, as
well as the RAC. The program manager monitors the number of visits to ensure they do not
exceed Level I requirements.
For Level II visitation volunteers, a memo signed by the Warden or designee is generated and
distributed to the Control Center, Front Lobby, and other designated areas by the program
manager to identify the inmates being visited.
b. Badges. For Level II volunteers, the RAC uses the national automated volunteer system for
creating and numbering volunteer badges. A roster is generated from the system by the RAC
quarterly or as changes occur to account for and control volunteer badges. The rosters should be
provided to correctional services for distribution.
Excess pink and blue badge paper is accounted for using a bin card system. Each fiscal year, the
total amount of each color of blank badge paper is accounted for and written on the bin card
(separate cards for each color). Each time a sheet of badge paper is used, it is deducted from the
bin card. The blank badge paper and bin cards are maintained in a secure file cabinet.
Two badges with photos are created for each volunteer. Both are maintained in an area
designated by Correctional Services. One is completed on both sides and always remains in the
designated area.
The second volunteer badge is worn in an easily visible place by the volunteer at all times while
in the institution. The front of the badge has a photo of the volunteer and the following
information:
■
■
■
■

Volunteer’s first initial and last name.
Department/area to be visited.
Date of expiration.
Authorized signature.

P5300.22

11/07/2016

18

The reverse of the second badge has the:
■
■
■
■
■

First and last name.
Institution and department to be visited.
Issue date.
Expiration date.
Authorized department/areas.

Per the Program Statement Correctional Services Procedures Manual, badges are first
laminated for durability, then embossed as soon as lamination is completed by:
■ Having a crimped imprint seal (embossed) that is visible through the lamination and can be
verified by touch.
■ Having the imprint seal cover a portion of the picture and approval signature.
The Associate Warden with signatory responsibility must sign the badges. Badges must not be
removed from the premises.
Level II volunteers are issued either an escorted or unescorted institution volunteer badge.
Wardens are the approving authority for unescorted volunteer badges. A Moderate Background
Investigation (MBI) clearance is required for volunteers with unescorted badges.
Badges must be reissued every five years on the anniversary date of the Level II volunteer’s
initial approval (signature date of Associate Warden). Requirements for volunteer badge
renewals are outlined in the Background Clearance Requirements for Volunteer Service chart.
Badges should be removed from the designated area when a volunteer’s services are
discontinued. Badges for inactive volunteers are removed from the designated area and placed in
the OVF.
c. Sign-in Logs. All volunteers must use sign-in logs located at the entrance of the institution.
Escorted Volunteers are escorted by full-time staff per the Correctional Services Procedures
Manual.
12. TRAINING
a. Training for Reentry Affairs Coordinators. Within their first year, RACs and RAAs must
receive at least 20 hours of initial standardized training developed nationally. Mentor
Coordinators should receive 8 hours of standardized training developed nationally. The RAA

P5300.22

11/07/2016

19

ensures training is provided for RACs; the NRB ensures training is provided for RAAs. The
Chaplaincy Administrator is responsible for training being provided to the MCs. Documentation
of training is maintained in the employee’s official training record. Training will be in
accordance with requirements in the Program Statements Human Resource Management
Manual and Employee Development Manual.
b. Training for Level I Volunteers. Level I volunteers are required to complete the
Notification to Visitors (BP-A0224) and Level I Volunteer Application/Training (BP-A1070),
coordinated by the program manager. They receive general training from the program manager
regarding being in a correctional institution. In accordance with the Program Statement Sexually
Abusive Behavior Prevention and Intervention Program the Warden will designate a
supervisory staff member from the sponsoring department to conduct training once a year
regarding Prison Rape Elimination Act (PREA) regulations. All training should be conducted
prior to providing their volunteer service.
c. Initial Training for Level II Volunteers. Level II volunteers receive four hours of program
area and orientation training using the nationally standardized volunteer services training.
Orientation training is held at least once per quarter if there are new Level II volunteers to be
trained. Level II volunteers must attend orientation training no later than the quarter after receipt
of their completed application packet.
Level II volunteers serving as mentors or providing transitional volunteer services to inmates
must also attend an additional minimum two-hour nationally standardized training segment
covering topics focused on mentoring, documentation of expanded communication with inmate
families, and related areas. The additional training for volunteers in a mentor role is provided by
MCs at locations where this position exists or RACs if MC positions are not authorized.
Level II volunteers assigned to administrative offices receive at least one hour of orientation
training by the program manager.
The RAC is responsible for scheduling required volunteer training to meet the needs of the
institution.
The RAC ensures training paperwork and equipment is set up before scheduled volunteer
training. Supervisory staff from Correctional Services, Executive Staff, Computer Services,
Religious Services, and appropriate program managers conduct the training, which is
documented on the Volunteer Training Agenda (BP-A1067). If the supervisor or program
manager is unable to teach the mandatory class, he/she sends a designee from his/her department
to conduct the class.

P5300.22

11/07/2016

20

Volunteer attendance is documented on the Volunteer Gratuitous Service Agreement/Training
Certification (BP-A0483) and Volunteer Training Affirmation (BP-A1066), which are placed in
the OVF.
d. Annual Training for Level II Volunteers. Level II volunteers receive two hours of annual
training that supplements the initial orientation training. Annual training must be completed no
later than the quarter following the anniversary of their latest training date.
If annual training is not completed within the required timelines, the badge will be removed from
the area designated by Correctional Services and placed in the Official Volunteer File. The
national automated volunteer system will be updated to place the volunteer in inactive status.
The badge will be maintained in the OVF for three years past the date placed in inactive status or
until the volunteer attends annual training. Once the volunteer attends training and his/her OVF
is updated, the badge is returned to the designated area and the automated volunteer system will
be updated to place the volunteer in active status.
e. Volunteer Training Documentation. The RAC maintains documentation for training,
including volunteer sign-in sheets and the Volunteer Training Agenda (BP-A1067). These
documents are maintained for three years.
13. RECOGNITION OF VOLUNTEERS
At least annually, an event is sponsored to recognize and show appreciation for the time and
effort expended by volunteers. This involves management staff and appropriate program
managers, and may also include inmates who benefit from volunteer programs.
It is recommended this event be held in conjunction with National Volunteer Recognition Week
(traditionally held during April following a resolution by Presidential Executive Order and an
Act of Congress). However, recognition should not be limited to a single week; significant
contributions by volunteers should be recognized on an ongoing basis.
As authorized in the Program Statement Awards Program, Incentive Awards, a Warden may
provide Public Service Awards to recognize private citizens and organizations whose
outstanding acts have made significant contributions to improve communications, services, or
operations in accomplishing the Bureau’s mission. Wardens should refer to this policy to
determine forms of recognition that are authorized for appropriated fund expenditures.
If the recognition event involves the serving of a meal, the Associate Warden for Operations will
ensure that a meal ticket is provided in accordance with the Program Statement Property
Management Manual, which permits meal tickets to be furnished without charge to persons

P5300.22

11/07/2016

21

whose service to the institution is in the best interests of the Government. Light refreshments
may be purchased at the discretion of the Warden. Non-authorized funds and resources may not
be expended for these events.
14. DISCONTINUATION OF VOLUNTEER SERVICES
a. Institution Procedures. Prior to the discontinuation of a volunteer’s services for any reason,
the RAC, along with the program manager and Associate Warden, consults with the Warden and
RAA. If the discontinuation of services is deemed appropriate, these procedures are followed:
■ The RAC generates a letter to notify the volunteer of the reason(s) for the discontinuation of
services, state that entrance is no longer permitted into any institution, and include appeal
procedures.
■ If the volunteer is providing services at other locations, these institutions are documented in
the letter and respective Wardens notified to ensure the volunteer is removed from their
locations.
■ The RAC removes the volunteer’s badges from the designated areas. They are maintained in
the OVF until the appeal process is completed.
■ The RAC updates the volunteer’s status in the national automated volunteer system to
“pending discontinuation.” Notes regarding the incident are detailed in the system.
Volunteers have 30 days from the receipt of the service discontinuation letter to appeal in writing
to the Warden. The final determination of a volunteer’s discontinuation of services will
ordinarily be rendered within 90 days of the receipt of the appeal.
Once a final determination has been made, the RAC updates the volunteer’s status in the national
automated volunteer system as outlined below. The reason for the volunteer’s status change is
documented in the system:
■ If services are discontinued, the status is changed from “pending discontinuation” to
“discontinued” and the badges are destroyed.
■ If reinstated, the status is changed from “pending discontinuation” to “active.”
If an appeal is not received from the volunteer within the 30-day timeframe, the RAC updates the
volunteer’s status in the national automated volunteer system to “discontinued” and documents
the reason in the system. Badges are also destroyed.
Volunteers whose services have been discontinued from any BOP institution or facility may not
be approved or reinstated for service at any BOP location.

P5300.22

11/07/2016

22

b. Regional/Central Office Procedures. Prior to the discontinuation of a volunteer’s services
for any reason, the program manager consults with the Regional Reentry Administrator (RAA)
and Regional Director (RD) or National Reentry Affairs Branch (NRB) Administrator and
Assistant Director (AD). For the regional offices, the RAA generates a letter notifying the
volunteer of the reason(s) for the discontinuation of services. The letter should state that
entrance is no longer permitted into any Bureau facility, and include appeal procedures.
For the Central Office, the NRB generates a letter notifying the volunteer of the reason(s) for the
discontinuation of services. The volunteer may appeal discontinuation of services in writing to
the Deputy Regional Director or Deputy Assistant Director of the appropriate division within 30
days of receipt of the notice of discontinuation of services. The Deputy RD/AD renders the final
determination of a volunteer’s appeal of discontinuation of services ordinarily within 90 days of
receipt of the appeal, during which time the volunteer will not be granted entry into the facility.
c. Documentation. Documentation for discontinuation of services of volunteers, in addition to
filing in the OVF, will be made accessible to the RAA and NRB.
15. INMATE VOLUNTEERISM
Inmates may engage in meaningful volunteer activities within the institution and in the
community, in accordance with the Program Statement Public Works and Community Service
Projects.
16. INSTITUTION SUPPLEMENT
Each institution is to publish an Institution Supplement to establish local procedures for the
volunteer program and submit it to the RAA for approval. At a minimum, the Institution
Supplement will include:
■ Budgeting of volunteer services.
■ Designation of signatory authority within executive staff for badges and entrance
memorandums.
■ Security of volunteer badges and files.
■ Site and frequency of mentoring sessions.
■ Training procedures for Health Services volunteers, if applicable.

P5300.22

11/07/2016

23

17. AGENCY AMERICAN CORRECTIONAL ASSOCIATION (ACA)
ACCREDITATION REFERENCES (Staff can access ACA standards by contacting their
facility’s Accreditation Manager.)
■ American Correctional Association Standards for Adult Correctional Institutions, 4th Edition:
4-4061, 4-4114, 4-4115, 4-4116, 4-4117, 4-4118, 4-4119, 4-4120, 4-4121, 4-4122, 4-4391, 44429, , 4-4514.
■ American Correctional Association Performance Based Standards for Adult Local Detention
Facilities, 4th Edition: 4-ALDF-5C-18, 4-ALDF-5C-20, 4-ALDF-5C-22, 4-ALDF-6A-04, 4ALDF-7B-03, 4-ALDF-7C-02, 4-ALDF-7D-08, 4-ALDF-7D-17, 4-ALDF-7F-04, 4-ALDF7F-05, 4-ALDF-7F-06, 4-ALDF-7F-07.
■ American Correctional Association Standards for Administration of Correctional Agencies,
2nd Edition: 2-CO-1G-01, 2-CO-1G-02, 2-CO-1G-03, 2-CO-1G-04, 2-CO-1G-05, 2-CO-1G06, 2-CO-1G-07, 2-CO-1G-08, 2-CO-1G-09, 2-CO-1G-10.
REFERENCES
Program Statements
P1222.06
Forms Management (9/17/97)
P1237.13
Information Security Programs (3/31/06)
P1280.11
JUST, NCIC, and NLETS Telecommunication Systems (Management and
Use)(1/7/00)
P1350.02
Donations, Acceptance of (6/29/98)
P1351.05
Release of Information (9/19/02)
P1415.03
Community Relations Boards (8/14/98)
P1480.05
News Media Contacts (9/21/00)
P1505.03
Language Translations Used in Official Documentation (10/31/97)
P1520.09
Printing, Distribution Management, and Electronic Documents (5/21/97)
P3000.03
Human Resource Management Manual (12/19/07)
P3420.11
Standards of Employee Conduct (12/6/13)
P3451.04
Awards Programs, Incentive Awards (7/10/01)
P3906.22
Employee Development Manual (4/30/15)
P4400.05
Property Management Manual (5/26/04)
P5210.04
Protective Custody Unit Manual (11/26/01)
P5250.02
Public Works and Community Service Projects (10/2/00)
P5267.08
Visiting Regulations (5/11/06)
P5324.12
Sexually Abusive Behavior Prevention and Intervention Program (6/4/15)
P5500.11
Correctional Services Manual (10/10/03)

P5300.22

11/07/2016

24

EO 12988

Facilitating Federal Employees’ Participation in Community Service Activities

5 CFR 2635

Standards of Ethical Conduct for Employees of the Executive Branch

FPM Letter 992-1

Federal Personnel Manual System (4/19/91)

BOP Forms available on Sallyport (Forms area and BOP Reentry site)
BP-A0165
Acknowledgement of Receipt of Standards of Employee Conduct
BP-A0192
Release of Information Consent
BP-A0224
Notification to Visitor
BP-A0483
Volunteer Gratuitous Service Agreement and Training Certification
BP-A0484
Waiver of Escort and Supervision – Volunteers
BP-A0578
Volunteer Checklist
BP-A0580
Application for Volunteer Service
BP-A0585
Volunteer Interview Summary
BP-A0660
NCIC Check
BP-A0673
Certification for Release of Information
BP-A0777
Credentials of Religious Volunteer
BP-A1066
Volunteer Training Affirmation
BP-A1067
Volunteer Training Agenda
BP-A1068
Transitional/Mentor Volunteer Contact Form
BP-A1069
CJIS Name Check Request Form
BP-A1070
Level 1 Volunteer Application/Training
BP-A1071
Non U.S. Citizen Name Check
Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5300.22

11/07/2016

25

Attachment A. Official Volunteer File Contents
Section 1.
Volunteer Checklist (BP-A0578)
Section 2.
Application for Volunteer Services (BP-A0580)
Volunteer Interview Summary (BP-A0585)
Credentials of Religious Volunteer (BP-A0777, if applicable)
Letter of Endorsement or Two Letters of Reference (Both required for Religious Volunteers)
Section 3.
Volunteer Gratuitous Service Agreement and Training Certification (BP-A0483)
Volunteer Training Affirmation (BP-A1066)
Acknowledgment of Receipt of Standards of Employee Conduct (BP-A0165)
Discontinuation of Services/Appeal and Response Documentation (if applicable)
Section 4.
Fingerprint/Name Check Results
CJIS Name Check Request (BP-A1069, if applicable)
Non U.S. Citizen Name Check (BP-A1071)
Certification for Release of Information (BP-A0673)
NCIC Check (BP-A0660)
NCIC Clearance
MBI Clearance documents (if applicable)
Section 5.
Waiver of Escort and Supervision – Volunteers (BP-A0484, if applicable)
Release of Information Consent (BP-A0192, if applicable)
Information Security Awareness Training Certification
Non-Disclosure Agreement
Section 6.
Transitional/Mentor Volunteer Contact Form (BP-A1068, if applicable)
Miscellaneous
Letter of Endorsement. A Letter of Endorsement is required if a volunteer is representing a
volunteer organization. The letter is to be written on the organization’s letterhead. The

P5300.22

11/07/2016

26

organization sponsor must not have been in an unfavorable standing with any Bureau
component.
Letters of Reference. Required when a volunteer is not represented by an organization and is
volunteering on his/her own merit. The volunteer must provide two letters of reference from
non-family members, in good standing with the Bureau, who can attest to the skills, credibility,
and integrity of the volunteer, based on an established relationship of at least six (6) months.
The letter should include their contact information. The program manager will obtain these
documents prior to a volunteer providing services. New letters are required for badge renewal.
Waiver of Escort and Supervision – Volunteers (BP-A0484). Required for volunteers with
unescorted badges. The form is completed when an unescorted badge is initially requested. A
Moderate Background Investigation (MBI) clearance must be completed prior to volunteers
receiving an unescorted badge. A new form must be completed for unescorted badge renewal.
The program manager will ensure this form is completed for volunteers who are issued
unescorted badges.
Moderate Background Investigation (MBI). When a program manager determines a volunteer
needs access to sensitive information, he/she notifies the RAC. An MBI clearance is required for
volunteers with unescorted badges. The RAC requests Human Resources to initiate an MBI
clearance. The program manager is responsible for all costs related to the MBI clearance.
Transitional/Mentor Volunteer Contact Form (BP-A1068). A volunteer having any programrelated contact with an offender’s family, ex-offender, or ex-offender’s family will complete this
form on a monthly basis. The volunteer submits the form to the program manager on a monthly
basis. The Program Manager ensures the RAC receives the form to file in the volunteer’s OVF.
Credentials of Religious Volunteer (BP-A0777). This form is required for any level I or II
volunteer providing any type of religious service. He/she must have documentation reflecting
formal license, ordination, or endorsement from the respective faith community, along with two
letters of reference
Release of Information Consent (BP-A0192). For any volunteer providing transitional or
mentor services, this form is completed by the inmate. It grants permission to the volunteer to
communicate with the inmate’s family/community. The form must be completed before the
volunteer has any contact with the inmate’s family or community on the inmate’s behalf. This
form is maintained in the volunteer’s OVF.
Professional Credentials/License. Required for any volunteer providing specialized services.

P5300.22

11/07/2016

27

